Title: From James Madison to Benjamin Rush, 6 November 1810
From: Madison, James
To: Rush, Benjamin


Dear Sir
Washington Novr. 6. 1810
I thank you for the “Report” on the African Trade, accompanying your favor of the 29th. We have been for some time aware of the evasions of the Act of Congs. on this subject; by means of foreign flags &c procured by our Citizens. But it is very difficult to bring the offenders to justice here; and the foreign Govts. with which the task lies, have not employed their authority for the purpose. If any mode by which our laws could be made effectual, could be devised, there is no reason to distrust the disposition of Congs. to adopt it. The disposition of the Executive will appear in the inclosed paper, of which it is not wished that any public use should be made. It is an answer to Mr. Pinkney, who had been applied to by Mr. Stephen who was Counsel for the Captors, in the very case decided as in the printed Sheet which came with the pamphlet. Be assured Dr. Sir of my great esteem and most friendly wishes.
James Madison
